UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA
______________________________
RAFIQ BIN BASHIR BIN           :
JALLUL ALHAMI, et al.,         :
                               :
     Petitioners,              :
                               :
     v.                        :    Civil Action No. 05-359 (GK)
                               :
BARACK H. OBAMA, et al.,       :
                               :
     Respondents.              :
______________________________:

                                    ORDER

     A Motions Hearing was held in this case on March 19, 2009,

which took place in part in open court and in part in a sealed

courtroom due to the discussion of classified information.               The

matter is before the Court on Petitioners’ Motion for Summary

Judgment   [Dkt.   No.   74].      Upon   consideration   of   the   Motion,

Opposition, Reply, oral argument, and the entire record herein, and

for the reasons set forth below, it is hereby

     ORDERED, that Petitioners’ Motion for Summary Judgment is

denied.    As stated in open court, and as stated in more detail in

closed session, this decision rests on two bases.              First, as a

procedural   matter,     summary   judgment   is   inappropriate     because

Petitioners’ Motion focuses on the wrong record.          Petitioners rely

on the record as it existed before the filing of amended factual

returns, and therefore make their case without due consideration of

the additions and modifications that the Government made in its

amended returns.       Second, material factual disputes exist, as
indicated in the Government’s Opposition and as specified in the

closed session; and it is further

     ORDERED, that this case shall proceed under the Court’s Case

Management   Order.   Accordingly,    the   Government   must   produce

exculpatory evidence by April 10, 2009; and it is further

     ORDERED, that parties shall file by April 23, 2009, a Joint

Status Report, indicating the progress that has been made regarding

discovery; and it is further

     ORDERED, that a Status Conference shall be held on April 27,

2009, at 1:30 p.m.




                                       /s/
March 19, 2009                        Gladys Kessler
                                      United States District Judge


Copies to:   Attorneys of Record via ECF




                                -2-